Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 20, 2020

                                           No. 04-20-00101-CR

                                       IN RE Bryan Keith CRUM

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

       On March 11, 2020, this court issued an opinion dismissing relator’s pro se petition for
writ of mandamus for lack of jurisdiction. Relator filed a motion for rehearing. After
considering relator’s arguments, the motion is hereby DENIED.

           It is so ORDERED on April 20, 2020.


                                                                        PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
 This proceeding arises out of Cause No. B10-826, styled The State of Texas v. Bryan Keith Crum, pending in the
198th Judicial District Court, Kerr County, Texas, the Honorable Rex Emerson presiding.